Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment filed 08/23/2021 has been entered. Claims 19-40 are pending. Claims 19, 21, and 27. No claim is added or canceled. The 112 rejection is withdrawn.    

Response to Arguments
Applicant’s arguments with respect to claim(s) 19-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In addition the applicant argued that MacNiven do not teach generating, matches between participants to reach maximum group cardinality.
In response to the applicant’s argument MacNiven in [0044] teaches generates and submits a confirmation based on the second input to the introduction module and then receive data confirming the second user accepted the introduction request and location identifying data of the second user. Therefore, receiving a confirmation date from the second user can let the matching between the two users at a maximum cardinality or belonging. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 19-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacNiven (US 20140280532) hereinafter MacNiven in view of Rayborn (US 20140258260) hereinafter Rayborn and further in view of Keith (US 20150066789) hereinafter Keith.
Regarding claim 19, MacNiven teaches a mobile terminal for facilitating mobile terminal interactions involving at least one networking round (i.e. mobile computing device for digital networking augmentation, [0024]) the mobile terminal comprising: a processor; a storage unit comprising instructions, the instructions configured to cause the processor to (i.e. at least one processor, at least one memory device, claim 15): receive, from the server, a wireless indication of a commencement of a networking round with a matched participant having a second mobile terminal (i.e. Communications may then be generated and sent to each of the first user and at least one of the matched other users to introduce the first user and the at least one matched other user, [0041]); send, to the server, a confirmation of participation in the round (i.e. a second input confirming the first user desires an introduction to the second user may then be received, [0044]); receive instructions configured to cause the processor to display instructions for participating in the round (i.e. services may provide data to populate user interfaces, user interface definition data, and other data for presentation to a user. Such services may also include data processing services to receive input submitted by a user through a user interface, [0024]).
However, MacNiven does not explicitly disclose receive a notification regarding an event at a location; upon physical presence at the location, send a confirmatory wireless signal to a server indicating presence of a first participant at the location.
However, Rayborn teaches receive a notification regarding an event at a location (i.e. the user receives an alert on his or her mobile communication device when a match is detected to be nearby, [0021]); upon physical presence at the location, send a confirmatory wireless 
Based on MacNiven in view of Rayborn it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Rayborn to the system of MacNiven in order facilitate easier communication between event attendees of MacNiven system.
However, MacNiven in view of Rayborn do not explicitly disclose wherein the matched participant is selected among a group of participants so that a cardinality of matched pairs among the group of participants is optimized.
However, Keith teaches wherein the matched participant is selected among a group of participants (i.e. affinity server compares the desired characteristics of the newly checked-in user with the characteristics of the nearby user to find potential matches, [0065] and affinity server 60 determines whether there is a match between users desirous of meeting, [0084]) so that a cardinality of matched pairs among the group of participants is optimized (i.e. When each of the newly checked-in user and a potential match satisfy the other's desired characteristics, there is an immediate match; these two users are referred to as affinity users, [0072] and after evaluating whether users are a good match with each other by calculating affinity score, the affinity or closeness of those users are determined, [0122]-[0144]).
Based on MacNiven in view of Rayborn and further in view of Keith it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Keith to the system of MacNiven and Rayborn in order to easily identify matching participant in MacNiven and Rayborn system.



Regarding claim 21, MacNiven teaches the sending of a confirmatory wireless signal occurs based on the mobile terminal detecting the mobile terminal’s presence at the location (i.e. a mobile computing device having a coupled RFID reader may be location aware, [0033]).

Regarding claim 22, MacNiven teaches the sending of a confirmatory wireless signal occurs based on: receiving a communication, from the server, configured to cause the processor to generate a user interface confirming presence at the location (i.e. The user interface included a map through which location input can be received, [0040]); and in response to receiving input via the user interface, sending the confirmatory wireless signal to the server (i.e. provide map views of profile matched users and a current user location, and other services, [0024]).

Regarding claim 23, MacNiven teaches the networking round commences with a plurality of matched participants, each matched participant having a respective mobile terminal (i.e. when the receiving user accepts or rejects the introduction request, a data indication thereof, including any further data depending on the embodiment (i.e., a suggested time and location for a meeting) may be transmitted to the introduction module 106 and relayed to the requesting user. In a peer-to-peer embodiment, the same may instead be transmitted directly to a mobile computing device 110 app of the requesting user, [0031]).


Regarding claim 25, MacNiven teaches the instructions for participating in the networking round are configured to cause the processor to establish audio or video communications with the second mobile terminal (i.e. When a meeting request is accepted, additional data may be exchanged via the server system, which may include facilitation of a telephone call between the attendees that are to meet, [0009]).

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacNiven (US 20140280532) hereinafter MacNiven in view of Rayborn (US 20140258260) hereinafter Rayborn and Keith (US 20150066789) hereinafter Keith and further in view of Teicher (US 20040254809) hereinafter Teicher.
Regarding claim 26, MacNiven in view of Rayborn and further in view of Keith teach the limitations of claim 19 above.
However, MacNiven in view of Rayborn and further in view of Keith do not explicitly disclose the instructions are further configured to cause the processor to: request feedback information on the networking round from the participant; and send the feedback to the server for use in a second networking round.
However, Teicher teaches the instructions are further configured to cause the processor to: request feedback information on the networking round from the participant (i.e. the participants are preferably invited to enter their feedback by updating their wish-list, [0075]); and 
Based on MacNiven in view of Rayborn and Keith and further in view of Teicher it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Teicher to the system of MacNiven, Rayborn and Keith in order to improve the performance of MacNiven, Rayborn and Keith system.

Claims 27-29 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacNiven (US 20140280532) hereinafter MacNiven in view of in view of Keith (US 20150066789) hereinafter Keith.
Regarding claim 27, MacNiven teaches a server for facilitating mobile terminal interactions involving at least one networking round at a location (i.e. the system includes a digital networking augmentation server connected to a network. Also typically connected to the network are computing device, [0015]), the server comprising: a processor; a storage device comprising instructions, the instructions configured to cause the processor to (i.e. at least one processor, at least one memory device, claim 15): receive signals indicating presence of mobile terminals at a location, the signals having been wirelessly emitted by the mobile terminals (i.e. the computing device in such embodiments may then similarly report read RFID tag identifiers to the digital networking augmentation server for user location recording, [0033]); generate a social networking instance (i.e. providing social networking related services at events, [0035]) comprising data for matching participants having at least two of the mobile terminals during a first networking round (i.e. generating and sending introduction communications to the first user and the at least one matched other user includes generating a dataset renderable on a mobile device of the first user and on a mobile device of the at least one matched other user, [0043]); generate at least one match between participants having at least two of the mobile terminals based on the social networking instance (i.e. generates and submits a confirmation based on 
However, MacNiven does not explicitly disclose wherein a cardinality of the at least one match among the mobile terminals is optimized 
However, Keith teaches wherein a cardinality of the at least one match among the mobile terminals is optimized (i.e. affinity module 64 compares the profile of the user of mobile device 10 with the profiles of the users located in the location of mobile device 10, and when the profile have an affinity matching score exceeding the thresholds specified by both users, the other user is determined to be an affinity user, that is, a compatible match, [0061] and the users of mobile devices 10 and 11 wish to meet, [0086]. Therefore, affinity of the devices also determined to identify a compatible match between the devices if one device checks in a new location that other devices located. 
Based on MacNiven in view of Keith it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Keith to the system of MacNiven in order to easily identify matching devices in MacNiven system.

Regarding claim 28, MacNiven teaches generating the social networking instance further comprises: generating a communication configured to cause a processor of a mobile terminal to request confirmation for participation in the first networking round (i.e. receiving 502 first input from a first user requesting an introduction to another user and generating and submitting 504, 

Regarding claim 29, MacNiven teaches the instructions are further configured to cause the processor to: generate a communication configured to cause a processor of a mobile terminal to generate a user interface to request data for matching a participant having the mobile terminal with at least one second participant having a second mobile terminal (i.e. the user may generate a profile matching request through manipulation of a user interface of a computing device 110 app. The manipulation of the user interface will generally provide parameters of the profile matching request, such as one or more of a mode of profile matching to be performed, profile characteristics to consider in the matching, a location of the requesting user, [0020]); wirelessly send the communication to at least one mobile terminal (i.e. Fig. 2, item 206, Accept and decline buttons); and receive the data for matching the participant (i.e. receive 512 data confirming the second user accepted the introduction request and location identifying data of the second user, [0044]).

Regarding claim 31, MacNiven teaches the social networking instance links participant identifiers based on participant attributes to define matched participants (i.e. users are provided with abilities to link a profile stored by the profile module 104 with one or more other profiles, 
			
Regarding claim 32, MacNiven teaches  the instructions for participating in the networking round comprise directions informing a participant having the mobile terminal how to meet with the at least one matched participant (i.e. location-based services in various forms, such as identifying users by location, providing maps of user locations, and the like. Some such embodiments may utilize location-based services provided on mobile computing devices 110 of users, [0032]).

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacNiven (US 20140280532) hereinafter MacNiven in view of Keith (US 20150066789) hereinafter Keith and further in view of Teicher (US 20040254809) hereinafter Teicher.
Regarding claim 30, MacNiven in view of Keith teach the limitations of claim 27.
However, MacNiven in view of Keith do not explicitly disclose the instructions are further configured to cause the processor to: receive feedback from a first mobile terminal relating to the first networking round; associating the received feedback with an identifier of a user of the first mobile terminal; generate, using the received feedback, a second social networking instance for a second networking round.
However, Teicher teaches the instructions are further configured to cause the processor to: receive feedback from a first mobile terminal relating to the first networking round (i.e. the participants usually enter their feedback by updating their respective personal wish-list, [0153]); associating the received feedback with an identifier of a user of the first mobile terminal (i.e. the feedback in step 224 may also include personal advice for the prospective mate, which, after accumulating and blending with other feedback, can be anonymously sent by the system to the prospective mate to suggest improvements in the way he or she behaves, dresses, [0152]); generate, using the received feedback, a second social networking instance for a second 
Based on MacNiven in view of Keith and further in view of Teicher it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Teicher to the system of MacNiven and Keith in order to improve the performance of location based event of MacNiven and Keith system.

Claims 33-36, and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacNiven (US 20140280532) hereinafter MacNiven in view of Rayborn (US 20140258260) hereinafter Rayborn.
Regarding claim 33, MacNiven teaches a server for facilitating mobile terminal interactions involving at least one networking round at a location (i.e. the system includes a digital networking augmentation server connected to a network. Also typically connected to the network are computing device, [0015]), the server comprising: a processor; a storage device comprising instructions, the instructions configured to cause the processor to (i.e. at least one processor, at least one memory device, claim 15): receive signals indicating presence of mobile terminals at a location, the signals having been wirelessly emitted by the mobile terminals (i.e. the computing device in such embodiments may then similarly report read RFID tag identifiers to the digital networking augmentation server for user location recording, [0033]); generate a social networking instance (i.e. providing social networking related services at events, [0035]) comprising data for matching participants having at least two of the mobile terminals during a first networking round (i.e. generating and sending introduction communications to the first user and the at least one matched other user includes generating a dataset renderable on a mobile device of the first user and on a mobile device of the at least one matched other user, [0043]), the data including participant attributes (i.e. The identifying data may include one or more of a 
However, MacNiven does not explicitly disclose adjust at least one weighting associated with at least one participant to prevent duplicate matching.
However, Rayborn teaches adjust at least one weighting associated with at least one participant to prevent duplicate matching (i.e. it then looks through the personal profiles for each of these users and compares each relevant profile data object with corresponding fields in the other active dating users' preference pages. Secondary match criteria can be based on entries 
Based on MacNiven in view of Rayborn it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Rayborn to the system of MacNiven in order to have updated information of event attendees of MacNiven system.

Regarding claim 34, MacNiven teaches the instructions are further configured to cause the processor to: modify the determined compatibility level based on at least one of: gender, height, age, education, religion, political views, personality type, exercise habits, life goals, extroversion, participation in a previous round, or feedback from a previous round (i.e. profile matching may include data representative of profile characteristics, such as a current employment position held, gender, industry working in, place of residence, current physical location, educational institutions attended, place of employment, hobbies, interests, and other profile characteristic related data, [0027]). 

Regarding claims 35, MacNiven teaches the networking round is commenced with a plurality of matched participants, each matched participant having a respective mobile terminal (i.e. When the receiving user accepts or rejects the introduction request, a data indication thereof, including any further data depending on the embodiment (i.e., a suggested time and location for a meeting) may be transmitted to the introduction module 106 and relayed to the requesting user. In a peer-to-peer embodiment, the same may instead be transmitted directly to a mobile computing device 110 app of the requesting user, [0031]).

Regarding claims 36, MacNiven teaches generating the social networking instance further comprises: generating a communication configured to cause a processor of a mobile 

Regarding claim 38, MacNiven teaches the first networking round is associated with a first location (i.e. Communications may then be generated and sent to each of the first user and at least one of the matched other users to introduce the first user and the at least one matched other user, [0041]), and wherein the instructions are further configured to cause the processor to: generate a second social networking instance for a second networking round, the second networking round being associated with a second location (i.e. Yet a further mode, requiring very little user input, is a random mode where user profiles are matched according to very few comparisons of data, such only location or event data indicating the requesting user is in close proximity or at the same event as one or more matched users, [0026]).

Regarding claim 39, MacNiven teaches at least two of the participants are associated with different locations (i.e. the map image generated then be plotted to include identifiers of locations where the profile matched users are located, [0028]).

.

Claims 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over MacNiven (US 20140280532) hereinafter MacNiven in view of Rayborn (US 20140258260) hereinafter Rayborn and further in view of Teicher (US 20040254809) hereinafter Teicher.
Regarding claim 37, MacNiven in view of Rayborn teach the limitations of claim 33 above.
However, MacNiven in view of Rayborn do not explicitly disclose the instructions are further configured to cause the processor to: receive feedback from a first mobile terminal relating to the first networking round; associating the received feedback with an identifier of a user of the first mobile terminal; generate, using the received feedback, a second social networking instance for a second networking round.
However, Teicher teaches the instructions are further configured to cause the processor to: receive feedback from a first mobile terminal relating to the first networking round (i.e. the participants usually enter their feedback by updating their respective personal wish-list, [0153]); associating the received feedback with an identifier of a user of the first mobile terminal (i.e. the feedback in step 224 may also include personal advice for the prospective mate, which, after accumulating and blending with other feedback, can be anonymously sent by the system to the prospective mate to suggest improvements in the way he or she behaves, dresses, [0152]); generate, using the received feedback, a second social networking instance for a second networking round (i.e. if two neutral participants discover a liking for each other during the game, they discretely upgrade the scoring of their prospective mate, which increases the probability of meeting the same prospective mate again in subsequent games, [0075]). 
Based on MacNiven in view of Rayborn and further in view of Teicher it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196.  The examiner can normally be reached on M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
11/09/21

/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447